DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 5 July 2022 claims 1, 2, 4, and 5 are amended and claim 7 added.  Claim 3 is cancelled.  Claims 1, 2, and 4-7 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 5 July 2022 new grounds of rejection are presented corresponding to the amended claims.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 requires the bearing “comprising” elements.  Claim 1 further recites “a remainder consisting of Fe and inevitable impurities.”  The transitional phrase “comprising” is considered to be open claim language, which does not exclude any elements not enumerated.  The transitional phrase “consisting of” is considered to be closed claim language, excluding any elements not named.  Applicant is directed to MPEP 2111.03.   The use of both open and closed claim language to refer to the sintered bearing constitution renders the claim indefinite.  It is not clear if applicant intends the claim to be open or closed in this regard.  
Each of claims 2 and 4-7 depends on claim 1 and is also indefinite.  

Regarding claim 2, the phrase "mesh-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " like"), thereby rendering the scope of the claim(s) unascertainable.  It is not clear what is or is not mesh-like, as this would tend to be a subjective determination based on different situations.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120177528 A1 (hereinafter “Takayama”).
Regarding claim 1, it is noted that the claim is indefinite.  See rejections above under 35 USC 112.  
Takayama teaches a method of making a sintered bearing (See Title, Brief Summary of the Invention, claims 51-52).  Takayama teaches using a ferrous material with a composition of 10-50% copper and 1-15% C (claim 51-52).  The composition of the bearing material of Takayama overlaps the ranges as claimed establishing a prima facie case of obviousness for the ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the range as claimed because Takayama teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.
Regarding optional amounts of Zn and Sn less than 4%, Takayama teaches that the ZnS may be added as a lubricant (see [0117]).  Takayama additionally teaches that 0.1-5% of Sn may be added ([0118]).  
	Takayama teaches that the bearing material is made by liquid-phase sintering (claims 51-52), thus believed to explicitly describe a structure in which copper is melted therein.  Takayama teaches that the copper is melted and forms a copper phase which is composed of mainly copper at the surface (see [0019]-[0027], [0037], [0103]).   Takayama teaches that the material may include pearlite with ferrite (see [0180], Figs 12A and 12B, or [0199]).  Takayama teaches that the free graphite is present in the structure (see claims 51-52).  Takayama teaches that the bearing may be infiltrated with oil ([0100]).  
For one example, Takayama includes a material having Fe-30Cu-1.2C (Fig 12. Example 1 and No 19).  Takayama teaches that such a sintered bearing demonstrates pearlite and a copper alloy phase (Table 1 [0179]-[0180]). 
	Takayama does not quantify and amount of copper in the “copper alloy liquid phase composed of copper mainly” ([0037]).  However it is believed that the copper liquid phase would have met the criteria based on being “composed of copper mainly.”   Also the compositions of the sintered bearing of Takayama overlaps, and Takayama also envisions a liquid phase sintering in which the copper phase is what melts, generating the phase composed of copper mainly.     It is believed that this processing is at least quite similar to that of applicant, and would yield similar results.  
Each of the structures present in the claim is believed to also be present in the embodiment of Takayama using the pearlite as a phase of the bearing material.  In the alternative, it would have been obvious to one of ordinary skill in the art to have combined the different features of oil bearings clearly taught by Takayama, as the combination of known elements would have yielded predictable results.  Takayama teaches the advantage of the LPS ([0103]), of the pearlitic structure ([0134], [0140]), of the free graphite [0145]).  The skilled artisan would have been well equipped to merely practice what Takayama teaches. 
	Regarding claim 2, Takayama teaches that in the LPS, the copper causes a dispersion of the graphites during sintering (see [0103]).  This is believed to meet the “mesh-like” structure.  
Regarding claims 4-5, Takayama teaches that in the LPS, the copper causes a dispersion of the graphites during sintering (see [0103]).  Takayama does not describe an area ratio of Cu or graphite. The same materials, when processed in the same way, would have been reasonably expected to have had the same properties as claimed.  
Regarding claim 6, Takayama teaches that it is preferred that the bearing has a porosity of 5-50 vol% (see [0144]).  The porosity value overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 7, it is noted that the claim is written in product-by-process format.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the copper alloy in Takayama, as in applicant’s bearing, is melted by the liquid phase sintering, and the structure of the sintered bearing is believed to be the same for reasons stated in the rejection of claim 1.  Applicant is detected to MPEP 2113. 
In addition to this, Takayama teaches that the particle size of the copper powder used may be classified to -200 mesh (all particles with lower than 75 microns size) (see [0119]-[0121]).  This size overlaps the claimed range average size, establishing a prima facie case of obviousness.  

Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the transitional phrase “consisting of” to define a remainder of the alloy is not closed language for the entire composition becisue the “remainder” is just one ingredient of the bearing composition.  The examiner disagrees.  The “remainder” would be understood to include any other elements not listed, and is not in any way an “ingredient” in the composition.  By using closed transitional language for  the “remainder” it is not clear whether the alloy truly “comprises” the elements listed or if the claim is indeed closed.  The rejection is maintained.  
Applicant argues that Takayama does not teach a “copper rich phase,” or that Takayama does not teach a copper phase of 85% or copper or 85% of copper and Sn.  Applicant argues that Takayama includes high speed tool steels which include elevated amounts of aluminum whereas the instant application envisions three powders.  
This argument has been carefully considered, but is not persuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  It is acknowledged that Takayama envisions tool steels, however Takayama teaches examples of Fe-Cu-C, as cited above.  
Applicant further argues that a difference from the prior art and claimed invention is that the size of the copper powder is different.  Applicant has included claim 7 which specifies the copper powder has average size 50-100 microns.  Thereby, applicant argues, Takayama would not be expected to have included the copper rich phase required in claim 1.  
This argument has been carefully considered, but it is not persuasive.  Takayama describes that the copper forms a phase composed of mainly copper upon the liquid phase sintering.  This structure us believed to be the same as described in the claim.  Further, Takayama teaches a control of the particle size that appears to overlap (cited above).  
Further, applicant argues that Takayama sinters in vacuum whereas applicant sinters in endothermic gas.  However, Takayama teaches at [0112] that the sintering may be performed under any of vacuum, reducing atmosphere, or neutral gas.  This is believed to be because the sintering gas is important in preventing scale and oxides which would negatively impact the sintered body.  The endothermic gas of applicant is believed to be one type of reducing gas, for example.  All in all, applicant has not presented evidence that these argued steps are different at all from the broad disclosure of Takayama, or that any differences would have generated different structure in the sintered oil impregnated bearing with molten copper phase solidifying on a surface.  
When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734